Title: From George Washington to William Thornton, 21 April 1799
From: Washington, George
To: Thornton, William



Dear Sir,
Mount Vernon 21st April 1799

Your favor of the 19th is before me, and for the details it contains respecting my buildings in the City, I thank you. As I do for directing the exterior door Cills thereof to be made of Stone. I never attended so closely to the specification of the work, as to know they were, originally, intended to be of Wood; On the contrary, as the Frontispiece was to be of Stone I took it for granted that the Cills were to be of Stone also.
By the first Vessel from Boston, I expect the Glass for those houses, which is promised to be good, and of the sizes given in by Mr Blagden.
We hear with much regret, of the death of Miss Dalton. Mr Lear not having returned according to his expectation, & having heard nothing from him since he left this place, we were apprehensive he was sick—and are in the dark yet, respecting it. With esteem & regd I am—Dear Sir—Your Obedt Servt

Go: Washington


P.S. Since writing this letter Mr Lear has popped in having been sick at his own Farm.

